                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:19-CV-669-DCK

 LABRANNON NIX,                                           )
                                                          )
                 Plaintiff,                               )
                                                          )
    v.                                                    )     ORDER
                                                          )
 ADAMS BEVERAGES OF NORTH                                 )
 CAROLINA, LLC,                                           )
                                                          )
                 Defendant.                               )
                                                          )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The parties filed a “Notice Of Settlement And Mediation Report” (Document No. 20) on February

26, 2021 notifying the Court that the parties “have independently reached a settlement resolving

all claims in this matter without the need for mediation.”

         The Court commends counsel and the parties for their efforts in resolving this matter.

         IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal or

other settlement documents in this case, or in the alternative request an extension of time to make

such a filing, on or before April 12, 2021.

         SO ORDERED.


                                  Signed: February 26, 2021




           Case 3:19-cv-00669-DCK Document 21 Filed 02/26/21 Page 1 of 1
